internal_revenue_service number release date index numbers -------------------------- ------------------------------ ------------------------------------------ ------------------------- -------------- ---------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-107506-05 date date date e date f date g date h c d e f g dear --------------- ------------------------- ----------------- ---------------------- ------------------------- ----------- --------- --------- --------- --------- plr-107506-05 this letter responds to your date request that we supplement our letter_ruling dated date plr-116297-03 the prior ruling the information submitted for consideration is summarized below capitalized terms not defined in this ruling have the meanings assigned to them in the prior ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the prior ruling addresses the transfer of certain assets and liabilities by distributing to controlled in constructive exchange for controlled common_stock and the pro_rata distribution of all the shares of controlled common_stock to holders of distributing common_stock the external distribution the prior ruling held that the external distribution qualified as tax free under sec_355 and sec_368 of the internal_revenue_code the external distribution was completed on date e on date f distributing established a non-qualified deferred_compensation plan supplemental facts the distributing plan which was amended effective date g in connection with the distributing plan distributing adopted and maintained a rabbi_trust the distributing trust for the purpose of holding assets until paid to distributing plan participants or their beneficiaries in accordance with the distributing plan pursuant to sec_671 the distributing trust is a grantor_trust and accordingly any assets held by the distributing trust generally are treated for federal_income_tax purposes as owned by distributing plr-107506-05 on date e the distributing trust held approximately c shares of distributing common_stock in the external distribution the distributing trust received approximately d shares of controlled stock in respect of the shares of distributing common_stock held by the distributing trust in connection with the external distribution controlled established a separate non-qualified deferred_compensation plan the controlled plan and adopted a rabbi_trust the controlled trust for the purpose of holding assets until paid to controlled plan participants or their beneficiaries in accordance with the controlled plan immediately following the external distribution distributing caused the distributing trust to transfer to the controlled trust the account balances of those participants in the distributing plan who became employees of controlled and elected to have their account balances transferred to the controlled plan following this transfer to the controlled trust the distributing trust held approximately e shares of distributing common_stock and approximately f shares of controlled stock the distributing employees responsible for reviewing the original request for rulings were not aware of the fact that the distributing trust held shares of distributing common_stock and or that such shares would be participating in the external distribution between date e and date h the distributing trust disposed of approximately g shares of controlled stock as soon as distributing discovered that the ownership of controlled stock by the distributing trust might constitute a deemed retention by distributing of controlled stock it caused the distributing trust to dispose_of all plr-107506-05 remaining shares of controlled stock held by the distributing trust in an open market transaction and prepared this supplemental request representations distributing reaffirms all of the facts representations and statements contained in the prior ruling as of the date of the external distribution rulings based solely on the information and representations submitted with the original and supplemental requests we reaffirm the rulings and caveats set forth in the prior ruling and we rule that the ownership of controlled stock by the distributing trust after the external distribution did not constitute a retention by distributing of controlled stock in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax sec_355 procedural statements this supplemental ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed plr-107506-05 under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives cc sincerely ___________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
